 1 Charles Tony Piccuta (SBN 258333)
   Charles Albert Piccuta (SBN 56010)
 2 PICCUTA LAW GROUP, LLP
   400 West Franklin Street
 3 Monterey, CA 93940
   Telephone: (831) 920-3111
 4 Facsimile: (831) 920-3112
   charles@piccutalaw.com
 5 chuck@piccutalaw.com

 6 Attorneys for Plaintiff Leroy Carr

 7 McGREGOR W. SCOTT
   United States Attorney
 8 PHILIP A. SCARBOROUGH (SBN 254934)
   Assistant United States Attorney
 9 501 I Street, Suite 10-100
   Sacramento, CA 95814
10 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
11 Philip.Scarborough@usdoj.gov

12 Attorneys for the United States

13                               IN THE UNITED STATES DISTRICT COURT

14                                   EASTERN DISTRICT OF CALIFORNIA

15
     LEROY CARR,                                         CASE NO. 2:14-CV-2110-JAM-CKD P
16
                                  Plaintiff,             [PROPOSED] ORDER
17
                            v.
18
     UNITED STATES,
19
                                  Defendant.
20

21

22          The parties have notified the Court that they have reached a settlement in this matter and that

23 they estimate they will need sixty days from the date of this order to effectuate the terms of the

24 settlement. Good cause appearing, the Court orders as follows:

25          All current deadlines in this action are VACATED.

26 /////
27 /////

28 /////

      [PROPOSED] ORDER                                   1
30
 1             On or before May 26, 2020, the parties shall file documents to dispose of this action or a joint

 2 status report explaining the status of the settlement.

 3             IT IS SO ORDERED.

 4 Dated: March 30, 2020
                                                        _____________________________________
 5
                                                        CAROLYN K. DELANEY
 6                                                      UNITED STATES MAGISTRATE JUDGE

 7

 8

 9   13:carr2110.vacate

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

       [PROPOSED] ORDER                                     2
30
